     Case 2:14-cv-02729-JAM-DB Document 116 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY ALTAMIRANO SERMENO,                         No. 2:14-cv-2729 JAM DB P
12                      Petitioner,
13           v.                                         ORDER
14    M.E. SPEARMAN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 6, 2019, the magistrate judge issued findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 115).

23   Petitioner has not filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued November 6, 2019 (ECF No. 115) are

28   ADOPTED in full,
                                                       1
     Case 2:14-cv-02729-JAM-DB Document 116 Filed 05/12/20 Page 2 of 2

 1           2. This action is DISMISSED without prejudice for failure to prosecute and for failure to

 2   keep the court apprised of a current address. See Fed. R. Civ. P. 41(b); see also L.R. 110, 183(b),

 3   and

 4           3. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

 5   2253.

 6
     DATED: May 11, 2020
 7
                                                   /s/ John A. Mendez____________               _____
 8

 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
